Citation Nr: 1508659	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.R., and H.R.




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from July 1970 to October 1973.  He died in December 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of this claim was subsequently transferred to the Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using a physical claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.  These records were reviewed by the Board.

In August 2013 the appellant, C.R., and H.R. testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with Virtual VA.  At the hearing the undersigned VLJ held the record open for 30 days for the submission of additional evidence.  The appellant subsequently submitted additional evidence with a waiver of initial RO consideration in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in December 2009.  His death certificate shows that his immediate cause of death was from cardiogenic shock, due to or as a consequence of anoxic brain injury.  

At the time of the Veteran's death, service connection was in effect for schizophrenia, paranoid type, obsessive compulsive disorder (OCD).  

The appellant contends that the Veteran's service-connected schizophrenia, paranoid type, OCD caused or contributed to his death.  She asserts, and testified before the undersigned, that the Veteran's schizophrenia, paranoid type, OCD caused him to live a very regimented lifestyle with strict routines.  She stated that because of these routines, the Veteran did not get the medical treatment that was necessary for infection in his legs as it caused him to have panic attacks.  She asserts that when the Veteran had to care for infection in his legs, the stress of breaking his regimented lifestyle led to the cardiogenic shock.  

In support of her contentions, the appellant has submitted private and VA treatment records that show treatment for the Veteran's legs and that his rituals made it difficult for him to leave the house or have anyone enter the home to administer antibiotic treatment.

In light of the above, the Board finds that a remand is warranted to obtain a VA medical opinion to fairly resolve the claim on appeal.

Finally, the Board also finds that the appellant should be sent a notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), as a letter sent in December 2012 was not sufficient.  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death; (B) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant a notice letter compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death; (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Obtain a medical opinion, from an examiner with the appropriate expertise, to determine whether the Veteran's service-connected schizophrenia, paranoid type, OCD caused or contributed to his death.  The examiner should review the physical and electronic claims files and should note that review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected schizophrenia, paranoid type, OCD caused or contributed to the Veteran's death from cardiogenic shock, due to or as a consequence of anoxic brain injury.  

In providing this opinion, the examiner's attention is directed to treatment records concerning OCD rituals contained in the third volume of the physical claims file, to specifically include a November 2009 Tulane consultation and October and November 2008 VA treatment records, as the appellant contends that the service-connected schizophrenia, paranoid type, OCD caused stress (due to breaking the Veteran's regimented lifestyle) and led to the cardiogenic shock.  She also asserts that his OCD kept him from receiving necessary treatment for the infection in his legs.  See VA Form 9 dated in March 2013, Board hearing transcript (on Virtual VA), and November 2009 medical record from Tulane University.  

The examiner should provide a complete rationale for the opinion.

3.  Then, readjudicate the claim for service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




